IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHEA ALEXANDER CARTER-               NOT FINAL UNTIL TIME EXPIRES TO
STRONG,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-2265
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 20, 2015.

An appeal from an order of the Circuit Court for Duval County.
Virginia Norton, Judge.

Shea Alexander Carter-Strong, pro se, Appellant; Nancy A. Daniels, Public
Defender, and Steven L. Seliger, Assistant Public Defender, Tallahassee, for
Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.